Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               October 23, 2019

The Court of Appeals hereby passes the following order:

A19A2002. HOUSTON SPECIALTY INSURANCE                                CO.      v.   TORUS
    SPECIALTY INSURANCE CO. et al.

      Upon consideration of the Appellant and Appellee’s Consent Motion to
Dismiss the Appeal in the above styled case, it is ordered that the motion is hereby
GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/23/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.